Citation Nr: 1128403	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to separate rating for neurological residuals of a shell fragment wound of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to July 1982.  He received the Distinguished Flying Cross with Oak Leaf Cluster, and two Purple Heart Medals among numerous other decorations.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that increased the rating for residuals of shrapnel wound of the prostate gland from noncompensable to 10 percent disabling.  

The Veteran testified in support of this claim during a hearing held before the undersigned at the RO in December 2008.

In February 2009, the Board remanded this claim for additional action.  In September 2010, the Board denied an increased rating for a scar residual of a shrapnel wound to the prostate gland and granted a 20 percent rating for prostatitis as a residual of shrapnel wound to the prostate gland.  The Board also remanded the issue on appeal for additional development. 


FINDING OF FACT

The Veteran does not have any underlying neurological disability due to residuals of a shrapnel wound of the prostate.  


CONCLUSION OF LAW

The criteria for a separate rating for neurological residuals of a shell fragment wound of the prostate are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a letter issued in June 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided a proper examination in November 2010 for his claim. Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination report also reflected compliance with the September 2010 Board remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  There is no indication that additional neuropathic symptomatology due to the service connected prostate disability has appeared since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At his hearing, the undersigned identified the issues, asked the Veteran about treatment in order to determine whether there was additional evidence that should be suggested to the Veteran.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to an additional disability rating for neurological impairments of the right anterior femoral nerve and the right anterior femoral cutaneous nerve resulting from the shrapnel wound of the prostate gland.

Private medical records, dated in December 2006, showed that the Veteran had perineal pain.  Dr. R.M. thought the perineal pain was possibly caused by an underlying neurological disorder.   

The Veteran underwent a neurological examination in February 2010.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported having recurrent urinary tract infections and stated that he was informed by a physician that small metallic shrapnel fragments caused them.  He reported pain in the perineum region and inner surface of the right leg.  Clinical examination of the right lower extremity showed a well healed scar above the knee.  The examiner noted some loss of muscle tissue.  

He also found a decrease in sensation in the medial surface of the leg from the knee to the groin region and in the lateral femoral cutaneous nerve of the thigh.  Knee jerk and ankle jerk were absent.  He diagnosed changes in distribution of the sensory branches of the femoral nerve, including lateral and to a lesser extent anterior femoral cutaneous nerve of the thigh.  Adductor sensory branches of the medial surface were also impaired.  He also noted that there was some unexplained weakness in the quadriceps femoris group.  However, he thought it may be related to diabetes related polyneuropathy, particularly diabetic amoytrophy syndrome.  He noted there was no abnormality in the left leg. 

The Veteran underwent a reexamination in November 2010.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported increasing pain during the past five years, especially upon palpation of the prostate, radiating into the right groin, right leg, and anterior pelvis area.  He denied bowel incontinence.  

The examiner noted a negative history for neurological trauma.  Clinical examination showed intact sensation for perineal area, buttocks, and anterior pelvis.  Anal sphincter tone was within normal limits.  A prostate examination was not given due to active prostatitis.  He noted the March 2010 right femoral nerve findings.  He diagnosed diabetic amyotrophy of the right lower extremity.  He explained that the complaints of sharp pain radiating into the right upper thigh and right anterior pelvis was most likely due to prostatitis.  

The Veteran reported that direct palpation of the prostate reproduced this pain.  Thus, the examiner ruled out an underlying nerve injury.  He believed the sensory change in the right thigh and motor impairment to the quadriceps was not consistent with the service connected shrapnel injury; but rather more consistent with diabetic amyotrophy.  

The evidence shows that the Veteran has an additional neurological disability classified as diabetic amyotrophy; rather than an additional neurological dysfunction due to the shrapnel wound.  He is service connected for diabetes mellitus and peripheral neuropathy of the right lower extremity.  Diabetic amyotrophy is contemplated by the current disability rating for peripheral neuropathy of the right lower extremity.  With no additional neurological impairment relating to the shrapnel residuals, the evidence does not present a basis to award a separate disability rating for neuropathic residuals for a shrapnel wound of the prostate.  The claim for a separate rating for neurological residuals of a shell fragment wound of the prostate is denied.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The competent medical evidence does not show that the Veteran has additional neurologic symptomatology as related to service connected prostatitis or any other residual of a shrapnel wound to the prostate gland.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

The Veteran is currently in receipt of a total disability rating due to individual unemployability (TDIU).  Therefore, this issue is not for present consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a separate rating for neurological residuals of a shrapnel wound of the prostate gland is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


